Jeffords, J.,
delivered the opinion of the court.
This was an action of replevin brought by Thomas J. Borden, the defendant in error, against William H. Biehardson, the plaintiff in error, to recover a gin-stand, alleged to be of the value of one hundred and seventy-five dollars. The case was submitted to the Circuit Court on the following agreed case: —
“ In this cause it is agreed between the parties that the court decide the questions involved in this suit, irpon the following agreed facts, and render.its judgment accordingly, which are as follows, to wit: That Biehardson bought a tract of land in said county, on which was a gin-house in which the gin-stand in controversy stood, as gin-stands usually stand for use, and was the only gin-stand on the place ; and was worth one hundred and seventy-five dollars; that Borden made and delivered to Biehardson a deed for the land, and Biehardson took possession of the premises under it, and .that there never was any reservation made of the gin-stand at the sale and execution of the *75deed; and the court shall decide whether or not the said gin-stand passed to Richardson by said sale and conveyance.”
These facts being submitted to the court, the court determined that the gin-stand did not pass by the sale to Richardson, and that Borden was entitled to recover. And, thereupon, the court rendered judgment in favor of Borden. To reverse this judgment, the present writ of error is prosecuted. The only error complained of is, that the court below erred in giving judgment for the plaintiff on the agreed statement of facts.
The sole question, then, for this court to pass upon is, whether or not, under the agreed case, the gin-stand was a fixtiore, and whether the title to the gin-stand, in this instance, passed by the deed which conveyed the title to the real estate.
It has been a matter of almost universal complaint among lawyers, jxxdges, and writers on jui’isprudence, that the law ixx x’elatioxx to fixtures is, perhaps, less susceptible of beiixg reduced to positive and uniform system than any other branch of legal science.
There has been more judicial legislation on this sxxbjeet, and the rules are less certain and fixed, thaxx axxy other department of the law with which we are familiar. We do not wish to be understood as intending to say that the law is entirely unsettled, for we have many well-defined rules oxx this sxxbjeet; but simply as saying, that what is or is not a fixture seems, to depend on the peculiar facts and circumstances surrounding each particular case, more than any other consideration.
A thing or article xxxay have been regarded as a fixture under one state of facts, and the same thing has been held not to he a fixture under another state of facts. Take, for instance, the article of manure, where by tbe sale of agricultural lands, and whether ixr heaps or scattered in the barnyard, it is a fixture, and passes as part of tbe realty to tbe vendee ; but when upon lands ixx a village or city, where tbe lands are not used for agricultural purposes, it is not a fixture, and is treated as personal property.
It will be foxxxxd xxpon examination, that, ixx determining the, question whether a thing is a chattel or fixture, reference must' *76be had to the nature of the thing itself; the position of the party placing it where found; the probable intention in putting it there, and the injury which would result from its removal; and wo must also consider the object of the party in placing the article on the premises with reference to trade, agriculture, or ornament.
In the present case, for example, the article in controversy was in its very nature adapted to the business for which the lands were used. The party who annexed it when he put it there must have intended it should remain as long as it continued serviceable, as the convenience and usefulness of his cotton plantation would have been seriously impaired by its removal.
The gin-stand is not only a highly necessary article, but may be declared to 'be an indispensable one.
The doctrine is well established that, as between the executor and heir, the vendor and vendee, mortgagor and mortgagee, the strict rule is applied in favor of the heir, vendee, and mortgagee, holding many articles to be fixtures, and as belonging to the freehold, which would not be so as between landlord and tenant. In one class of cases the rule of construction is rigorous and stringent, in the other it is relaxed and liberal.
This precise question seems never to have been passed upon by this court, but we find many decisions in the cotton-growing States; and as far as our examination has extended, these decisions have all been in one direction.
In South Carolina, in the case Farris v. Walker, 1 Bailey (S. C.), 540, the plaintiff sold and conveyed his plantation to the defendant. Cotton was grown on this plantation and a cotton-gin was in the gin-house on the premises, attached to the gears.
Plaintiff brought an action of trover for the gin, but the court were of opinion that it was a fixture and passed with the freehold. The court say: “ The rule on the subject, as between the heir and executor, or between vendor and vendee, is more rigorous than between landlord and tenant, or the executor of a tenant for life, and the remainder-man. In relation to the former, all things which are necessary to the full and free en*77joyment of tlie freehold, and which are in any way attached to it, are held to be fixtures, and pass with it. What ought to be considered a fixture, depends materially upon the nature of the freehold sold. If a plantation, then all such things attached to the land which are usually necessary, or used in the management of a farm, would pass.”
This authority is directly in point. This doctrine was reaffirmed in the same State, in McMenna v. Hammond, 3 Hill (S. C.), 331. The same rule is laid down in Alabama, in the case of Bratton v. Clawson, 2 Stewart, p. 478. The same principle has been followed in Tennessee, in the case of Degrafenreid v. Scruggs, 4 Hump. 451.
' It seems to us, therefore, that it is clear from the authorities here cited, as well as upon reason, that the gin-stand in this case, standing as gin-stands usually stand for use, being the only one on the place, and no reservation having been made at the time of sale or delivery of possession of the premises, was a fixture and passed with the title to the realty.
The judgment of the Circuit Court is reversed, and this court will proceed to enter such a judgment here as should have been rendered in the Circuit Court.